DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office Action is responsive to the amendment filed on 01/14/2022.	
3.	Claims 8-9,11-12,14-17 are pending. Claims 8-9,11-12,14-17 are under examination on the merits. Claim 8 is  amended. Claim 17 is newly added. Claims 1-7, 10, 13 are  previously cancelled. 
4.	The objections and rejections not addressed below are deemed withdrawn.
5.	Applicant’s arguments with respect to claims 8-9,11-12,14-17 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 8-9, 15-16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sato et al. (US Pub. No. 2014/0318709 A1, hereinafter “Sato”) in view of Ochi et al. (US Pub. No. 2015/0344749 A1, hereinafter “Ochi”) or Shigeru Obinata (JP 2006-032165 A, machine translation, hereinafter “Obinata”), and Yamamoto et al. (JP 2007-269959 A, machine translation, hereinafter “Yamamoto”). 

	Regarding claims 8-9,15-16: Sato teaches a thermosetting conductive adhesive (Page 1, [0007]; Page 3, [0042]) comprising: component (A): a urethane-modified polyfunctional i) the component (D) is silver powder that is surface-treated with stearic acid, wherein a content of the component (D) is 50 to 1000 parts by mass relative to 100 parts by mass of the total of the component (A) and the component (B), and ii) the component (D) comprises component (D-1): silver powder having a 50% average 
	Referring to i), however, Ochi teaches a thermally conductive, electrically conductive adhesive composition (Page 2, [0015]) comprising  (A) an electrically conductive filler (Page 2, [0018]), wherein the electrically conductive filler (A) is a submicron fine silver powder (Page 2, [0028]), and the content of the fine silver powder is 75 to 94% by mass of the total amount of the adhesive composition (Page 2, [0021]), and the silver powder that is surface-treated with stearic acid (Page 3, [0031]-[0033]) with benefit of providing a coating agent containing a carboxylic acid, the heat dissipation properties of the adhesive composition can be further improved (Page 3, [0031]). Furthermore, in the coating agent to treat the surface of the fine silver powder, a higher fatty acid having 10 or more carbon atoms or a derivative of the higher fatty acid can be formulated so as to reduce agglomeration of the fine silver powder (Page 3, [0036]). 
	Alternatively, Obinata teaches conductive metal particles and a conductive resin composition, wherein the conductive metal particles which can be uniformly dispersed in a liquid
resin and fixed thereto to ensure an excellent electrical conductivity, a resin / metal dispersion system, and a conductive adhesive (Page 4/21, [0001]). The conductive metal particle includes silver powder because of being excellent in heat, electrical characteristics, and oxidation resistance and is relatively easily available (Page 9/21, [0030]) that is surface-treated with stearic acid (Page 6/21, [0011]) in the amount of 0.01 to 60 vol% (Page 15/21, [0065]) with benefit of providing to prevent aggregation of metal powders and to improve dispersibility of metal powder in a resin binder and decrease of apparent specific gravity (prevention of sedimentation) (Page 6/21, [0011]; Page 20/21, [0091]).  
	Referring to ii), Yamamoto teaches conductive adhesive composition (Page 7/36, [0008]) comprising (A) conductive metal particles, wherein the conductive metal particles are silver particles of solid state at room temperature excellent in conductivity and stability (Page 8/36, [0011]) such as the mixture of 50% flake silver filler A (average particle size 2.3 µm, tap 
In an analogous art of a thermosetting adhesive conductive adhesive, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the conductive particles by Sato, so as to include 
the component (D), which is silver powder that is surface-treated with stearic acid, wherein a content of the component (D) is 50 to 1000 parts by mass relative to 100 parts by mass of the total of the component (A) and the component (B) as taught by Ochi, and would have been motivated to do so with reasonable expectation that this would result in providing a coating agent containing a carboxylic acid, the heat dissipation properties of the adhesive composition can be further improved (Page 3, [0031]). Furthermore, in the coating agent to treat the surface of the fine silver powder, a higher fatty acid having 10 or more carbon atoms or a derivative of the higher fatty acid can be formulated so as to reduce agglomeration of the fine silver powder 
as suggested by Ochi (Page 3, [0036]). 
In an analogous art of a thermosetting adhesive conductive adhesive, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the conductive particles by Sato, so as to include 
the component (D), which is silver powder that is surface-treated with stearic acid, wherein a content of the component (D) is 50 to 1000 parts by mass relative to 100 parts by mass of the total of the component (A) and the component (B) as taught by Obinata, and would have been motivated to do so with reasonable expectation that this would result in providing to prevent aggregation of metal powders and to improve dispersibility of metal powder in a resin binder and 
In an analogous art of a conductive adhesive composition, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the conductive particles (D) by Sato, so as to include the component (D) comprises component (D-1): silver powder having a 50% average particle diameter of 3 µm or more and 10 µm or less and component (D-2): silver powder having a 50% average particle diameter of 0.5 µm or more and less than 3 µm as taught by Yamamoto, and would have been motivated to do so with reasonable expectation that this would result in providing a conductive adhesive whose connection resistance hardly increases with time in a high temperature and high humidity atmosphere and to connect with time in a high temperature and high humidity atmosphere even when applied to a base metal terminal electrode or a base metal electrode part as suggested by Yamamoto (Page 6/36, [0007]). 
Pertaining to claim 8, since Sato in view of Ochi or Obinata, and Yamamoto teaches substantially identical the thermosetting conductive adhesive as the recited claimed, one of ordinary skill in the art before the effective filing date of the claimed invention was made that the claimed effects and physical properties, i.e. an isotropic electrical conductivity, would be the same as claimed (i.e., the thermosetting conductive adhesive has an isotropic electrical conductivity). If there is any difference between the product of Sato in view of Ochi or Obinata, and Yamamoto, and the product of the instant claims the difference would have been minor and obvious. “Products of identical chemical composition cannot have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical composition, the properties applicant discloses and/or claims are necessarily present.  See MPEP 2112.01(I). Absent an objective showing to the contrary, the addition of the claimed physical properties to the claim language fails to provide patentable distinction over the prior art. 
s 11-12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sato et al. (US Pub. No. 2014/0318709 A1, hereinafter “Sato”) in view of  Ochi et al. (US Pub. No. 2015/ 0344749 A1, hereinafter “Ochi”) or Shigeru Obinata (JP 2006-032165 A, machine translation, hereinafter “Obinata”), and Yamamoto et al. (JP 2007-269959 A, machine translation, hereinafter “Yamamoto”) as applied to claim 8 above, and further in view of Moriya et al. (JP 2013-253151 A, machine translation, hereinafter “Moriya”) or Lu et al. (US Pub. No. 2009/0156074 A1, hereinafter “Lu”). 

Regarding claims 11-12: The disclosure of Sato in view of Ochi or Obinata, and Yamamoto is adequately set forth in paragraph 7 above and is incorporated herein by reference. Sato in view of Ochi or Obinata, and Yamamoto does not expressly teach the component (C) is an organic peroxide represented by the following formula 2 as set forth. 
However, Moriya teaches an adhesive film for circuit connection (Page 2, [0001]) comprising  an organic peroxide such as bis (4-t-butlycyclohexyl)peroxydicarbonate (Page 9/23, [0051]) depending on the intended connection temperature, connecting time, storage stability (Page 8/23, [0047]), and conductive particles is preferably 0.1 to 60 parts by volume with respect to 100 parts by volume of the components other than the conductive particles in the adhesive film for circuit connection, and is appropriately adjusted within this range depending on the application (Page 12/23, [0074]) with benefit of providing to prevent a short circuit or the like of an adjacent circuit due to excessive presence of the conductive particles (Page 12/23, [0074]).  
Alternatively, Lu teaches an adhesive (Page 1, [0009]) comprising a reaction product of (a) at least one polymerizable monomer derived at least in part from non-petroleum resources (Page 9, [0010]), (b) at least one initiator (Page 9, [0011]), and (c) at least one stabilizer, wherein the reaction occurs in  water to yield a microsphere adhesive (Page 9, [0012]). Lu teaches one or more initiators are used in the reaction mixture to prepare the microsphere 
In an analogous art of a thermosetting conductive adhesive, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the organic peroxide by Sato, so as to include an organic peroxide represented by the following formula 2 as set forth as taught by Moriya, and would have been motivated to do so with reasonable expectation that this would result to prevent a short circuit or the like of an adjacent circuit due to excessive presence of the conductive particles as suggested by Moriya (Page 12/23, [0074]).  
In an analogous art of an adhesive, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the organic peroxide by Sato, so as to include an organic peroxide represented by the following formula 2 as set forth as taught by Lu, and would have been motivated to do so with reasonable expectation that this would result in providing initiators affecting polymerization are those that are normally suitable for free-radical polymerization of the polymerizable monomers as suggested by Lu (Page 2, [0041]).

9.	Claim 14 is rejected under 35 U.S.C. 103(a)(1) as being unpatentable over Sato et al. (US Pub. No. 2014/0318709 A1, hereinafter “Sato”) in view Ochi et al. (US Pub. No. 2015/ 0344749 A1, hereinafter “Ochi”) or Shigeru Obinata (JP 2006-032165 A, machine translation, et al. (JP 2007-269959 A, machine translation, hereinafter “Yamamoto”) as applied to claim 8 above, and further in view of Iseda et al. (US Pub. No. 2015/0282330 A1, hereinafter “Iseda”). 

Regarding claim 14: The disclosure of Sato in view of Ochi or Obinata, and Yamamoto is adequately set forth in paragraph 7 above and is incorporated herein by reference. Sato in view of Ochi or Obinata, and Yamamoto does not expressly teach the adhesive is used on an adherend having nickel on an outermost surface thereof.
However, Iseda teaches conductive adhesive for screen printing (Page 2, [0010]) on a copper substrate plated with nickel/gold (the adhesive surface is gold) (Page 7, [0071]; Page 7, [0074]) with benefit of providing a joined body with effective adhesive in screen printing properties and adhesiveness (Page 7, [0074]; Page 8, [0086], Table 1) . 
In an analogous art of a conductive adhesive composition, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the support by Sato, so as to include the adhesive is used on an adherend having nickel on an outermost surface thereof as taught by Iseda, and would have been motivated to do so with reasonable expectation that this would result in a providing a joined body with effective adhesive in screen printing properties and adhesiveness as suggest by Iseda (Page 7, [0074]; Page 8, [0086], Table 1) . 
Thus the subject matter as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made, since choosing an appropriate support with nickel-plated for the purpose for electrical and thermal conductivity and corrosion resistance for a known material based on its suitability for its intended use is within the level ordinary skill in the art. 

et al. (US Pub. No. 2014/0318709 A1, hereinafter “Sato”) in view Ochi et al. (US Pub. No. 2015/ 0344749 A1, hereinafter “Ochi”) or Shigeru Obinata (JP 2006-032165 A, machine translation, hereinafter “Obinata”), and Yamamoto et al. (JP 2007-269959 A, machine translation, hereinafter “Yamamoto”) as applied to claim 8 above, and further in view of Tsai-Fa Hsu (US Pub. No. 2010/0186823 A1, hereinafter “Hsu”). 

Regarding claim 17: The disclosure of Sato in view of Ochi or Obinata, and Yamamoto is adequately set forth in paragraph 7 above and is incorporated herein by reference. Sato in view of Ochi or Obinata, and Yamamoto does not expressly teach the component (A) is an aromatic urethane-modified (meth)acrylate oligomer having six (meth)acryl groups in the molecule.
		However, Hsu teaches a conductive paste composition comprising an acrylate resin, an epoxy resin, or a mixture thereof (Page 2, [0013]).  Hsu teaches in order to allow the conductive paste composition to exhibit excellent continuity when printing wires without occurring wire breakage, or to enhance the physical adsorption of the cured wires to the substrate so as to prevent the wires from peeling off, a pressure sensitive adhesive (PSA) with a high molecular weight, for example, an acrylate polymer, can be optionally added to the conductive paste composition as one component of the binder.  The species of the acrylate polymers include, for example, but are not limited to a urethane acrylate, such as aliphatic urethane acrylate, aliphatic urethane diacrylate, aliphatic urethane hexaacrylate, or aromatic urethane hexaacrylate (Page 2, [0020]). 
In an analogous art of a conductive adhesive composition, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the aliphatic urethane-modified (meth)acrylate oligomer by Sato, so as to include an aromatic urethane-modified (meth)acrylate oligomer having six (meth)acryl groups in the molecule as taught by Hsu, and would have been motivated . 
 
Response to Arguments
11.	 Applicant’s arguments with respect to claims 8-9,11-12,14-17 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Examiner Information
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bijan Ahvazi, Ph.D. whose telephone number is (571) 270-3449.  The examiner can normally be reached on Mon-Fri 9.00 A.M. -7 P.M. P.M..
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Bijan Ahvazi/
Primary Examiner, Art Unit 1763
01/26/2022